In proceedings in the Surrogate’s Court of Nassau County, one brought by the administrator de bonis non of decedent’s estate, to discover certain property of the decedent claimed to be withheld by Lina Rygg, the respondent, and the other by her to direct the turning over of such property to her by such administrator, separate decrees were duly entered on January 23, 1941,— one dismissing the petition of the administrator and awarding further relief to the respondent Lina Rygg, and the other adjudging that full title to specified personal property is in the respondent Lina Rygg, and directing the delivery of it, or its proceeds, to her. From each of those decrees such administrator and certain infant distributees of the decedent, by them special guardian, appeal, the latter appellants, however, stating that they do not appeal from the direction providing for certain payments by the respondent for special guardian’s fees, stenographer’s fees and morticians’ services. Decrees, in so far as appealed from, unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ.